COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Abdel Banda and Africa Mills Ghana Limited v. Herba Ricemills,
                          S.L.V.

Appellate case number:    01-19-00802-CV

Trial court case number: 2018-60458

Trial court:              189th District Court of Harris County

        Appellee, Herba Ricemills, S.L.V., has filed a motion to dismiss this appeal for lack of
jurisdiction. Appellate briefing deadlines are ordered suspended pending the Court’s determination
on the motion to dismiss.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman______
                              Acting individually


Date: ___March 19, 2020___